Title: Tobias Lear to John Quincy Adams, 2 February 1791
From: Lear, Tobias
To: Adams, John Quincy



Dear Sir,
Wednesday Feby 2d 1791

When I was at Bush Hill this Morning it was my intention to have requested your Company to dine tomorrow at the Presidents, by his desire; but as I did not see you at that time it slipped my recollection, and occasions you the trouble of this letter, which is to make the same request—to which you will be kind enough to give an Answer by the Servant. I am Dear Sir Your most Obedt Servt

Tobias Lear

